ORDER
PER CURIAM.
Johnny B. Williams requests reconsideration of this court’s rejection of his petition for review as untimely.
On April 6, 2010, an administrative judge of the Merit Systems Protection Board issued an initial decision dismissing Williams’ appeal as premature. The decision stated that it would become the Board’s final decision on May 11, 2010 unless Williams filed a petition for review with the Board before that date. That date passed and the decision became final. Williams subsequently submitted to the Board a petition for review on April 27, 2011. The Board’s final decision also informed Williams that any petition for review seeking review by this court would be due within 60 days after the Board’s decision became final. On May 3, 2011, or nearly one year after the Board’s decision became final, this court received Williams’ petition for review.
Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984); see also Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (the timely filing of a notice of appeal in a civil case is a jurisdictional requirement that cannot be waived).
Because Williams’ petition was not timely received by this court, it must be dismissed.
Accordingly,
It Is Ordered That:
(1) Williams’ motion for reconsideration is denied. His petition for review is dismissed as untimely filed.
(2) Each side shall bear its own costs.
(3) Any other pending motions are moot.